In re Gainsburgh, Benjamin, David, Meunier & Warshauer; David, Robert J.; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court, Div. N, No. 00-7805; to the Court of Appeal, Fourth Circuit, Nos. 2001-C-0057, 2001-C-0077.
Granted and remanded to Court of Appeal for briefing, argument and full opinion. In its opinion, the Court should specifically address relator’s exception of prematurity, as well as their exception of no cause of action.
KIMBALL, J., recused.